Citation Nr: 1018302	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1946 to 
May 1947 and from July 1947 to June 1967.  The Veteran died 
in February 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for the Veteran's cause of death and entitlement 
to accrued benefits.

In July 2009 the Board remanded the appellant's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  The Veteran died in February 2005.  The Veteran's death 
certificate listed the immediate cause of his death as 
metastatic colon cancer.

2.  At the time of his death the Veteran was service-
connected for arthritic changes of the left patella spurring 
of femoral condyle (rated as 10 percent disabling) and healed 
fracture of the left thumb (rated as noncompensable).

3.  Metastatic colon cancer began many years after service, 
was not the result of service or any incident of service, was 
not shown to be secondary to the Veteran's service-connected 
left knee or left thumb disabilities, and was not shown by 
contemporaneous medical evidence to have caused or 
contributed to the Veteran's death.

4.  At the time of his death the Veteran had no pending 
claims for VA disability benefits nor were there any unpaid 
monetary benefits to which he was entitled.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2009).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp.); 38 C.F.R. 
§§ 3.52, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death and for accrued benefits was 
received in March 2005.  Thereafter, she was notified of the 
provisions of the VCAA by the Boston RO in correspondence 
dated in March 2005 and by the Huntington, West Virginia RO 
in correspondence dated in September 2009.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claims, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claims, and provided other 
information about the VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in May 2007.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

A review of the September 2009 VCAA notice letter shows that 
it included the notice requirements outlined in Hupp and 
provided an explanation detailing what the evidence must show 
for accrued benefits.  The notice requirements relevant to 
the issues on appeal addressed in this decision have been 
met.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The Veteran's VA treatment records and examination reports 
and private treatment records have been obtained and 
associated with the claims file.  
The appellant was not provided a VA medical opinion determine 
whether the service-connected left knee or left thumb 
disabilities caused or contributed to his death.  However, VA 
need not provide an opinion with respect to that claim as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must obtain a VA medical 
examination or opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  

Here, the Veteran's terminal VA treatment records reflected 
treatment and palliative care for metastatic colon cancer to 
the liver (first shown in 2004, several decades after 
separation from service) with acute renal failure beginning 
in January 2005 and were silent for any complaints, 
treatment, or reference to his left knee disability or his 
noncompensable left thumb disability.  In addition, his 
certificate of death listed metastatic colon cancer as the 
singular, immediate cause of death.  As there is no competent 
evidence that his left knee or left thumb disabilities caused 
or contributed to his death and no competent evidence that 
his metastatic colon cancer was related to service, a VA 
medical opinion is not required.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

Laws and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature and not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, 
any accrued benefits are payable to his spouse, or to others 
if he or she is not alive.  38 U.S.C.A. § 5121(a)(2); 38 
C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims 
file at the time of the Veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits. 38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  In this regard, a claim for DIC by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b) (2009).  In 
addition, the veteran must have had a claim pending for such 
benefits at the time of his or her death.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 
483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996). 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran's cause of death from 
metastatic colon cancer is related to military service. 

Associated with the claims folder is the Veteran's DD Form 
214 for his last period of service.  It was noted on the form 
that the Veteran had in excess of 20 years, 11 months of 
service, and that he had no foreign service.  No decoration, 
medals, awards, citations or campaign ribbons were listed on 
the form.

Service treatment records, which included treatment in 
Germany in 1949 and 1950, were silent for any colon problems 
or any problems with hepatic or renal function. His February 
1967 retirement physical examination was likewise negative 
for any gastrointestinal pathology, and his February 1967 
report of medical history listed no gastrointestinal 
complaints.  

Following service, the Veteran was granted service connection 
for a left knee disorder and assigned a 10 percent rating, 
effective from February 1981, and a healed left thumb 
fracture and assigned a noncompensable rating effective from 
February 1981.  VA treatment records and an examination 
report all dated in 1981 pertained to his left knee 
disability.  In a rating decision dated in January 1982, the 
Boston RO denied his claim for service connection for a left 
ankle disability.  He disagreed with the denial of service 
connection for a left ankle disability as well as the initial 
ratings for his left knee and left thumb disabilities, and 
the RO issued a statement of the case (SOC) in March 1982.  A 
timely appeal was not received, and the decision became 
final.  

VA treatment records dated in February 1998 showed that the 
Veteran had a history of hypertension and adult onset 
diabetes mellitus with a new onset of congestive heart 
failure; he underwent a coronary artery bypass graft later 
that month.

Private treatment records from Baystate Medical Center dated 
from July to August 2003 showed that the Veteran had his 
second right toe amputated

In a VA treatment record dated in September 2004, the 
impression was colon cancer with liver metastasis.  In a VA 
oncology note dated in December 2004, the Veteran complained 
of constipation and bilateral knee pain from arthritis with 
pain on walking or weight-bearing.  The assessment included 
metastatic colon cancer on palliative chemotherapy, anemia, 
and constipation.  

In a private discharge summary from Holyoke Hospital dated in 
December 2004, the assessment was acute mental status changes 
secondary to hypoglycemia, dehydration with prerenal azotemia 
and renal insufficiency, and colon cancer with history of 
liver METS currently on oral chemotherapy trial.

In a VA oncology note dated in January 2005, he described his 
only problem as his stomach, adding that he had a problem 
with low sugar, but it was resolved.  The impression was 
multiple liver masses consistent with metastases; 
cholelithiasis without associated biliary duct dilation, and 
mild splenomegaly.  He was admitted as an inpatient for three 
days in January 2005 with acute renal failure and discharged 
home with arrangements for private home hospice care.  In a 
treatment note approximately one week later, his diabetes was 
noted to be well-controlled as his appetite was extremely 
poor.  He was on DNR (do not resuscitate) status, receiving 
private hospice care three times per week, and chemotherapy 
had been discontinued.  In a VA telephone note at the end of 
January, the Veteran stated that he was comfortable with 
hospice care at present and would call if he needed to be 
seen.  In a February 2005 VA telephone note, the appellant 
called to cancel an appointment for the Veteran because he 
had taken a "turn for the worse."

A certificate of death indicated that the Veteran died in 
February 2005, and the immediate cause of death was listed as 
metastatic colon cancer.  No underlying causes were listed or 
any other significant conditions contributing to death but 
not resulting in the underlying cause.

The claim for service connection for the Veteran's cause of 
death was denied in a March 2006 rating decision, noting that 
service treatment records were negative for any 
gastrointestinal complaint, and there was no medical evidence 
linking his colon cancer to his service-connected left knee 
or left thumb disabilities.  The decision also noted that the 
appellant did not provide any specific basis for her claim 
that the Veteran's death was related to service, and without 
a factual basis for the particular claim, "the rating 
activity would have to engage in unsupported speculation as 
to the relationship between the Veteran's death and 
service."  The decision then discussed potential 
environmental hazards or radiation exposure while the Veteran 
served as a flight engineer, including asbestos exposure and 
herbicide exposure (Agent Orange), despite the fact that the 
Veteran had never claimed such exposure and his service 
treatment records and separation records did not reflect any 
such exposure or service in Vietnam.

In correspondence received in September 2006, the appellant 
stated that the Veteran "never upgraded for his service-
connected disabilities."
In correspondence received in April 2007 she claimed that the 
Veteran's colon cancer was due to Agent Orange exposure and 
that the Veteran served in Vietnam.

In October 2009 she asserted that every time the Veteran was 
"supposed to go to Boston for a higher disability rating, 
[he] was in the VA hospital with heart pain after heart 
surgery, amputation of leg due to service-connected 
disability."  She reiterated her belief that he was exposed 
to Agent Orange, which caused his cancer.

The appellant does not specifically contend, nor is there a 
factual basis in the record, that metastatic colon cancer was 
incurred during service, or that it manifested as a chronic 
disease within a year thereafter, or for more than 37 years 
after his discharge from service in 1967.  Service treatment 
records show no findings of colon problems.  Post-service 
medical evidence of record first shows findings of colon 
cancer in September 2004, many years after the Veteran's 
separation from active service.  Thus, there is no basis upon 
which to conclude that the Veteran's colon cancer was 
incurred in or aggravated during military service, including 
on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).

In addition, there is no competent medical evidence that the 
Veteran's service-connected musculoskeletal disabilities 
(left knee or left thumb) directly caused his death or 
contributed to his death.  Notably, neither the appellant nor 
her representative has suggested any connection between his 
musculoskeletal disabilities and his metastatic colon cancer.  
In fact, terminal treatment records contain only mentions of 
pain due to bilateral arthritis in the knees.

Similarly, despite a lack of any competent evidence that the 
Veteran served in Vietnam, the Board has considered the 
appellant's claim that his death from colon cancer was 
related to exposure to Agent Orange.  However, colon cancer 
is not one of the enumerated diseases associated with 
exposure to certain herbicide agents.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

On the other hand, diabetes mellitus is one of the enumerated 
diseases associated with exposure to herbicides.  
Nevertheless, competent terminal private and VA treatment 
records dated from December 2004 to January 2005 showed that 
the Veteran was hypoglycemic and his diabetes mellitus was 
well-controlled just prior to his death due to his failing 
appetite.  Therefore, there is no competent basis to conclude 
that metastatic colon cancer was due to any herbicide 
exposure or to diabetes mellitus that was alleged to be 
related to service caused or contributed to the Veteran's 
death.

In conclusion, the medical records provide persuasive 
evidence that the Veteran's cause of death from metastatic 
colon cancer was not related to service-connected left knee 
or left thumb disabilities, nor was nonservice-connected 
diabetes mellitus shown to be related to his death in any 
way.  Accordingly, the appellant's claim for service 
connection for the Veteran's cause of death must be denied.

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's cause of his death from 
metastatic colon cancer was related to service, to include a 
claimed exposure to herbicides, or to his service-connected 
left knee or left thumb disabilities.  However, the record 
does not show that the Veteran served in Vietnam or that the 
appellant or her representative has the medical expertise 
that would render competent their statements as to the 
relationship between the Veteran's military service, his 
service-connected musculoskeletal disabilities, and his cause 
of death.  These opinions alone cannot meet the burden 
imposed by 38 C.F.R. § 3.312 with respect to the relationship 
between events incurred during service, service-connected 
disabilities, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2009).

With respect to the claim for accrued benefits, a claim was 
received from the appellant in March 2005 approximately one 
month after the Veteran's death.  However, a review of the 
claims folder shows that no claims were pending at the time 
of his death, including any application to reopen the 
previously denied claim for service connection for a left 
ankle disability.  In addition, the appellant acknowledged in 
September 2006 that the Veteran had never filed a claim for 
an increased disability rating (an "upgrade") for either of 
his service-connected disabilities.  Therefore, the claim for 
accrued benefits must be denied because there were no pending 
claims at the time of the Veteran's death nor were there any 
unpaid monetary benefits to which he was entitled.

For the foregoing reasons, the claims for service connection 
for the Veteran's cause of death and for accrued benefits 
must be denied.  In arriving at this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the Veteran's cause of death is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


